Citation Nr: 1449778	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for gastrointestinal residuals of histiocytic lymphoma (non-Hodgkin's lymphoma). 

2.  Entitlement to an initial evaluation in excess of 60 percent for pulmonary emboli residuals of histiocytic lymphoma (non-Hodgkin's lymphoma)
 
3.  Entitlement to an initial evaluation in excess of 40 percent for chronic venous insufficiency of the right lower extremity as a residual of histiocytic lymphoma (non-Hodgkin's lymphoma). 

4.  Entitlement to an initial evaluation in excess of 40 percent for chronic venous insufficiency of the left lower extremity as a residual of histiocytic lymphoma (non-Hodgkin's lymphoma). 

5.  Entitlement to an initial compensable evaluation for residual scars of histiocytic lymphoma (non-Hodgkin's lymphoma). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966, which included service in Vietnam. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from November 2001 and January 2003 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  These rating decisions granted service connection for the residuals of histiocytic lymphoma of the stomach, and assigned a 20 percent disability rating throughout the rating period. 

The November 2001 rating decision granted service connection for residuals of histiocytic lymphoma of the stomach (based on presumptive herbicide exposure during service in Vietnam as a form of non-Hodgkin's lymphoma.  In January 2003, the RO assigned a 20 percent disability rating for gastrointestinal residuals of the histiocytic lymphoma.  In November 2004 and December 2006, the Board remanded the claim for consideration of non-gastrointestinal residuals of the histiocytic lymphoma, and for the agency of original jurisdiction (AOJ) to assign disability evaluations, so as to avoid piecemeal adjudication of the Veteran's claim. 

In December 2010, the Board denied a rating in excess of 20 percent for gastrointestinal residuals of the histiocytic lymphoma and remanded the issues of entitlement to increased ratings for non-gastrointestinal residuals of the histiocytic lymphoma.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2011 Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision with respect to the denial of his claim for an increased rating for gastrointestinal residuals of his histiocytic lymphoma. 

In November 2011, the Board again remanded the issues of entitlement to increased ratings for residuals of the Veteran's histiocytic lymphoma. 

In an October 2012 rating decision, the RO granted service connection for pulmonary embolism, rated 60 percent disabling, effective from August 31, 2000; service connection for venous insufficiency of the right and left lower extremity, each rated 40 percent disabling, effective from August 31, 2000; and service connection for residual scars, rated noncompensable (0 percent), effective from September 30, 1995.  The rating decision also found clear and unmistakable error in the November 2001 and January 2003 rating decisions on appeal that granted service connection for gastrointestinal residuals of the Veteran's histiocytic lymphoma, and granted an earlier effective date of September 30, 1995 (as opposed to August 31, 1999, the effective date that had originally been assigned by the November 2001 rating decision).  The issues on appeal have been characterized accordingly.

In April 2013, the Board denied the Veteran's claims for increase.  He appealed to the Court.  In June 2014, the Court granted the parties' Joint Motion and remanded the appeal to the Board for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Joint Motion, the parties agreed that remand was necessary because VA had failed to fully afford the Veteran his due process rights.  In that regard, the Joint Motion indicated that a supplemental statement of the case (SSOC) issued in August 2012 and a rating decision issued in October 2012 incorrectly reflected representation by Vietnam Veterans of America (VVA), and that copies of those adjudications were being sent to VVA.  The parties agreed that the record indicated that the Veteran had in fact been represented by his current attorney since August 2011.  The parties agreed that the failure to notify the Veteran's attorney of the August 2012 SSOC and October 2012 rating decision prejudiced the Veteran by depriving his attorney an opportunity to respond to those adjudications before the appeal was returned to the Board.  They concluded that remand was warranted to allow the Veteran and his attorney to be given the opportunity to respond to the August 2012 SSOC and October 2012 rating decision.  

The Board additionally notes that an October 2014 statement by the Veteran's attorney requests remand on the basis that there are outstanding VA treatment records pertinent to the issues on appeal.  The Board's review of the record indicates that the Virtual VA electronic file contains VA treatment records dating through June 12, 2012.  Thus, the Board concludes that updated VA treatment records should be obtained and associated with the record.  

In light of the above discussion, additional action on the part of the AOJ is necessary.  Accordingly, the case is REMANDED for the following:

1.  Provide copies of the August 2012 SSOC and the October 2012 rating decision to the Veteran and his attorney.  They should be provided with an appropriate time in which to respond.

2.  Obtain the Veteran's VA treatment records for the period from June 2012 to the present.  

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, review the record and conduct any additional development deemed necessary.

4.  Readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



